ON APPLICATION FOR REHEARING
Decided March 30, 1937
By THE COURT
Submitted on application for rehearing.
In support thereof it is asserted that the court misconceived the reasons actuating the trial judge in directing the verdict for the plaintiff. If it be conceded that the statements in the application are correct no sufficient reason appears for reversing the decision heretofore released. We are satisfied that counsel for the defendants in argument on the case on its *209merits urged that the trial court by reason of his opinion was responsible for the proof touching the lack of authority of the secretary of the plaintiff to bind the plaintiff to the contract asserted in the answer and that in part, at least, the failure of proof of such authority prompted the action taken.
“A reviewing court does not look to the reasons given for the judgment below but does look to see if, upon the whole record presented substantial justice has been done or the proper judgment entered.” Weaver v Ry. Co., 76 Oh St 164; State v Dickerson, 77 Oh St 34; Niemes v Niemes et, 97 Oh St 145.
Upon the whole record, we are required to say that a proper judgment was entered under the law.
The application for rehearing will be denied.
BARNES, PJ, HORNBECK and GEIGER, JJ, concur.